Citation Nr: 1416726	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.  

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for frontal headaches.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a left knee disability.  

10.  Entitlement to nonservice-connected pension.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the U.S. Navy from June 1986 to May 2004 and was discharged under other than honorable conditions due to misconduct.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO noted that, following the appellant's initial entry onto active duty in June 1986, he had a series of reenlistments and extensions.  The RO determined that the appellant's service from June 19, 1986, to September 20, 2000, was honorable, but that his discharge was a bar to his receipt of VA benefits stemming from the period of service from September 21, 2000, to May 28, 2004, other than health care under Chapter 17, Title 38, United States Code.  

The appellant disagreed with the RO's determination.  In October 2011, the RO issued a Statement of the Case (SOC), framing the issue as "To determine the dates for which the claimant's service shall be considered Honorable for VA purposes, in the period from his entry on June 19, 1986, until his release on May 28, 2004."  In the SOC, the RO determined that the appellant's service from June 19, 1986, to November 27, 2000, was honorable, but that his discharge was a bar to his receipt of VA benefits stemming from the period of service from November 28, 2000, to May 28, 2004.  The appellant perfected a timely appeal in November 2011.  

In addition to the issue of the character of the appellant's discharge, the Board notes that, in an August 2010 rating decision, the RO denied service connection for hypothyroidism; a psychiatric disability, including anxiety, depression and PTSD; frontal headaches; a back disability; an eye disability; a neck disability; right and left knee disabilities; and nonservice-connected pension.  The RO explained that the service connection claims had been denied on the basis that none of the claimed disabilities had been incurred or aggravated during a period of honorable, active service, and that the pension claim had been denied in light of the appellant's incarceration.  

In June 2011, the appellant disagreed with the RO's determination.  In a July 2011 letter, the RO advised the appellant that his letter had been accepted as a Notice of Disagreement only with respect to his adverse character of discharge determination and that if he wished to appeal specific claims on the grounds that the claimed disabilities had been either caused or aggravated during honorable service, he should so indicate on an enclosed VA Form 21-4138, specifying the claimed condition he wished to appeal.  In September 2011, the appellant returned the VA Form 21-4138, indicating that he wished "to appeal all my claims that were denied."  

A review of the record on appeal, including the claims folder and the appellant's Virtual VA and VBMS files, contains no indication that the RO has issued a Statement of the Case addressing these matters.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the appellant originally requested a hearing in connection with his claim.  In a November 2011 statement, however, the appellant asked that the RO send his appeal directly to the Board for a decision without a hearing.  

The Board further observes that, on his November 2011 VA Form 9, the appellant indicated that he wanted it known that he had contacted numerous veterans service organizations (VSOs), but no one would help him.  He further claimed that he tried to hire an attorney, but could not afford it.  As a result, he claimed that he had been forced to proceed in his appeal on a pro se basis.  

An appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  The appellant is advised that the right to representation, however, is not absolute.  Rather, it is predicated on an appellant's cooperation with the representative's proper preparation and presentation of the appeal.  See e.g. 38 C.F.R. §§20.600, 20.608 (2013).  

In this case, the Board has considered the appellant's assertions, but finds them to be lacking in credibility.  Rather, the objective record shows that the appellant's pro se status is due to his failure to cooperate with his representative.  In that regard, despite his contentions that he was unable to find anyone to help him, the record shows that the appellant was in fact originally represented in this appeal by AMVETS.  In September 2011, however, that service organization notified both VA and the appellant that they had cancelled their representation because the appellant had chosen not to cooperate with them.  

The Board has also considered the appellant's contentions to the effect that he tried to hire an attorney, but could not afford one.  The Board notes, however, that notwithstanding numerous attorneys providing pro bono services to Veterans, the provisions of 38 C.F.R. § 14.636 (2013) et seq., also provide for payment of legal fees from past due benefits.  

After considering the appellant's contentions in light of the record, the Board finds that no further action is required at this juncture with respect to the issue of representation.  The record shows that, after filing his claim, VA repeatedly advised the appellant of options with respect to representation, including a list of recognized VSO's and information regarding how to contact those organizations.  See e.g. letters of March 2010 and May 2010.  He thereafter exercised his right to representation with AMVETS, but that organization withdrew after he failed to cooperate.  Under these circumstances, no further action is required on the part of VA.  

For the reasons set forth below, a REMAND of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case involves the issue of whether the character of the appellant's discharge is a bar to his receipt of VA benefits stemming from all or part of his service in the U.S. Navy from June 1986 to May 2004.  

The service department has issued a single DD Form 214 to the appellant, reflecting service in the U.S. Navy from June 1986 to May 2004, with a discharge other than honorable conditions due to misconduct.  However, the appellant's service personnel records show that, following his initial entry onto active duty in June 1986, he had a series of reenlistments and extensions.  

Specifically, the appellant's personnel records show that, on June 19, 1986, the appellant enlisted in the U.S. Navy for a period of four years, to June 18, 1990.    On May 25, 1990, he was discharged for the purpose of immediate reenlistment.  He signed an immediate reenlistment contract effective May 26, 1990, for a period of two years.

On May 26, 1992, the appellant signed an agreement to extend his enlistment for seven months.  On December 26, 1992, he signed an agreement to extend his enlistment for 1 month.  On December 8, 1992, he signed an agreement to extend his enlistment to 19 months, with a new contract expiration date of August 25, 1994.  

On June 9, 1994, the appellant was discharged for the purpose of immediate reenlistment.  He signed an immediate reenlistment contract effective June 10, 1994, for a period of two years, to June 9, 1996.  

In July 1994, the appellant extended his enlistment for four months, with a new contract expiration date of October 9, 1996.  In September 1996, he extended his enlistment for 12 months, with a new contract expiration date of October 9, 1997.  

On February 27, 1997, the appellant was discharged for the purpose of immediate reenlistment.  He signed an immediate reenlistment contract in the U.S. Navy effective February 28, 1997, for a period of three years, to February 27, 2000.  In November 1999, the appellant signed an agreement to extend his period of enlistment for nine months, with a new contract expiration date of November 27, 2000.  

On September 20, 2000, the appellant was discharged for the purpose of immediate reenlistment.  He signed an immediate reenlistment contract in the U.S. Navy effective September 21, 2000, for a period of two years, to September 20, 2002.  He also agreed to extend his enlistment for two months, with a new contract expiration date of November 20, 2002.  

In November 2001, the appellant signed an agreement to extend his enlistment for 23 months, with a new contract expiration date of August 20, 2004.  

In June 2003, an investigation was begun after the appellant's 12 year-old daughter advised her mother that the appellant had had sexual intercourse with her on numerous occasions over the past year and had videotaped the act on at least one occasion.  Service department records note that, shortly after the allegations, the appellant broke into his house by kicking in the back door and removing a videotape.  In so doing, he was determined to have violated a military order to stay away from his family.  

During the course of the ensuring investigation, civilian authorities seized pornographic images containing children from the appellant's house.  They also obtained e-mails from the appellant's account documenting his conversations with a 15 year-old girl, including the appellant's requests for meetings with her and photographs of her.  

The appellant was arrested and charged by civilian authorities with capital sexual battery.  The allegations also included child sexual abuse, possession of child pornography, and obstruction of justice.  

While his civilian criminal matter was pending, in September 2003, the appellant received nonjudicial punishments for violation of Article 128 of the Uniform Code of Military Justice (UCMJ), assault consummated by battery; and violation of Article 134 of the UCMJ, disorderly conduct.  

A Naval Administrative Separation Board was initiated on the basis of misconduct, specifically for alleged child sexual abuse of a minor under the age of 16.  In March 2004, the appellant waived his right to an Administrative Board.  In May 2004, he was discharged under other than honorable conditions due to misconduct.  

The appellant thereafter pled guilty to civilian criminal charges of lewd and lascivious conduct with a victim under the age of 16 and lewd and lascivious exhibition with a victim under the age of 16.  A document from the Florida Department of Corrections notes that the offense date was June 2002.  The appellant was sentenced to six years imprisonment and released in September 2010.  He remains a registered sex offender.  

In this appeal, the appellant claims that he is entitled to VA benefits because "this misconduct was based on crimes against my oldest daughter that I have no recollection of ever committing.  My hypothyroidism and its psychotic side effects had me totally demented and I didn't even realize it until it was to [sic] late."  Alternatively, the appellant contends that the offenses for which he received a dishonorable discharge did not begin until December 2002, so he should be considered to have served honorably from June 1986 to November 2002.  

After carefully considering the available record, the Board finds that additional action on the part of the AOJ is necessary prior to further appellate consideration.  

The applicable legal criteria provide that a "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).

The term "discharge or release" includes "the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable."  38 U.S.C.A. § 101(18) (West 2002).  

A discharge to reenlist is considered a conditional discharge if it was issued during one of the following periods:  (1) World War I; prior to November 11, 1918; (2) World War II, the Korean conflict or the Vietnam era; or (3) Peacetime service; prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) (2013).  In such cases, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b) (2014).  

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2014).  

The record on appeal contains no determination by the service department as to whether the appellant would have been eligible for discharge or release consistent with 38 C.F.R. § 3.13(c) prior to the date of his discharge under other than honorable conditions due to misconduct.  The AOJ should seek this information given the applicable legal criteria and the evidence of record.  See M21-1MR, Part III, Subpart v., Chapter 1, Subsection B, Topic 11.  

The Board also observes that, in his original application for VA compensation benefits, the appellant reported that, on or about August 2009, he filed an application for discharge review with the Department of the Navy in an attempt to have the character of his discharge upgraded.  See also letter of September 15, 2009, from the Naval Discharge Review Board (NDRB).  On remand, the AOJ should seek to obtain available information and evidence from the NDRB as it appears to be relevant to the appeal.  

Finally, as discussed above in the Introduction, in an August 2010 rating decision, the RO denied service connection for hypothyroidism; a psychiatric disability, including anxiety, depression and PTSD; frontal headaches; a back disability; an eye disability; a neck disability; right and left knee disabilities; and nonservice-connected pension.  Although the appellant has submitted a notice of disagreement with the RO's determination, a Statement of the Case addressing these matters has not yet been issued.  Thus, a remand for that action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that a Statement of the Case has been issued to the appellant and any representative addressing the issues of entitlement to service connection for hypothyroidism; a psychiatric disability, including anxiety, depression and PTSD; frontal headaches; a back disability; an eye disability; a neck disability; right and left knee disabilities; and nonservice-connected pension.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should contact the Naval Discharge Review Board (NDRB) and request any available information or relevant documentation regarding the appellant's August 2009 application for discharge review.  

3.  The AOJ should contact the service department or other appropriate repository of records and request verification of the date or dates, if any, that the appellant was eligible for complete separation for purposes of 38 C.F.R. § 3.13(c) prior to the date of his May 2004 other than honorable discharge due to misconduct.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  In so doing, the AOJ should specifically document its consideration of 38 C.F.R. § 3.354 (2013), if appropriate.  If any benefit sought remains denied, the appellant and any representative he may subsequently obtain should be provided with a supplemental statement of the case and the appropriate opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



